
	

114 HR 1614 IH: State Partnership Program Enhancement Act of 2015
U.S. House of Representatives
2015-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1614
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2015
			Ms. Bordallo (for herself, Mr. Walz, Mr. Lamborn, and Mr. Bridenstine) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To modify and extend the National Guard State Partnership Program.
	
	
 1.Short titleThis Act may be cited as the State Partnership Program Enhancement Act of 2015. 2.Modification and extension of National Guard State Partnership Program (a)AuthoritySubsection (a)(1) of section 1205 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 897; 32 U.S.C. 107 note) is amended—
 (1)by striking whose primary functions include disaster response or emergency response,; and (2)by adding at the end before the period the following: to support the national interests and security cooperation goals and objectives of the United States as defined by the current and evolving national global strategic policies of the United States.
 (b)LimitationSubsection (b) of such section is amended by striking whose primary functions include disaster response or emergency response. (c)RegulationsSuch section, as so amended, is further amended by striking subsection (c) and inserting the following:
				
					(c)Regulations
						(1)Regulations
 (A)In generalThe Secretary of Defense, with the concurrence of the Secretary of State, shall prescribe regulations to carry out this section. Such regulations shall establish procedures relating to planning, programming, budgeting, accounting procedures, and performance metrics to ensure—
 (i)appropriate use of funds to carry out this section; and (ii)expenditures of funds to carry out this section are accounted for and appropriate.
 (B)ConsultationThe Secretary of Defense, with the concurrence of the Secretary of State, shall consult with the Chief of the National Guard Bureau on—
 (i)the development of and changes to regulations prescribed under subparagraph (A); and (ii)the development of the annual report under subsection (e).
 (2)Role of Chief of the National Guard BureauThe Chief of the National Guard Bureau shall— (A)establish, maintain, and update as appropriate a list of core competencies of the National Guard to support each program established under subsection (a), collectively and for each State and territory, and shall submit to the Secretary of Defense and the Secretary of State the list of core competencies of the National Guard and additional information needed to make use of such core competencies; and
 (B)designate a director for each State and territory who shall be responsible for the conduct of activities under a program established under subsection (a) for such State or territory and reporting on activities under the program.
 (3)Role of Secretary of DefenseThe Secretary of Defense shall ensure that regulations to carry out this section include planning, coordinating, and execution requirements with the relevant combatant commanders and that activities under a program established under subsection (a) meet the relevant theater security cooperation objectives.
 (4)Role of Secretary of StateThe Secretary of State shall ensure that the regulations to carry out this section include planning, coordinating, and execution requirements with the relevant chiefs of mission and that activities under a program established under subsection (a) meet the diplomatic objectives of the Department of State..
 (d)National Guard State Partnership Program FundSubsection (d) of such section is amended to read as follows:   (d)National Guard State Partnership Program Fund (1)EstablishmentThere is hereby established on the books of the Treasury the National Guard State Partnership Program Fund (in this subsection referred to as the Fund).
 (2)Credits to FundThere shall be credited to the Fund the following: (A)Amounts authorized for and appropriated to the Fund.
 (B)Amounts that the Secretary of Defense transfers, in such amounts as provided in appropriations Acts, to the Fund from amounts authorized and appropriated to the Department of Defense, including amounts authorized to be appropriated for the Army National Guard and the Air National Guard.
							
							(3)
							Use of amounts in Fund
 In such amounts as provided in appropriations Acts, the Secretary of Defense may use amounts in the Fund to—
							
								(A)
 for payment of costs incurred by the National Guard of a State or territory to conduct activities under a program established under subsection (a), including costs for personnel, training, operations, and equipment; and
							
								(B)
 for payment of incremental expenses of a foreign country to conduct activities under a program established under subsection (a).
							
							(4)
							Limitations
							
								(A)
								Active duty requirement
 Amounts shall not be available under paragraph (3) for the participation of a member of the National Guard of a State or territory in activities in a foreign country unless the member is on active duty in the Armed Forces at the time of such participation.
							
								(B)
								Incremental expenses
 The total amount of payments for incremental expenses of foreign countries as authorized under paragraph (3)(B) for activities under programs established under subsection (a) in any fiscal year may not exceed $10,000,000.
							.
 (e)Annual reportSubsection (e) of such section is amended— (1)by striking (e) Reports and notifications.— and all that follows through (B) Matters to be included.— and inserting the following:
					
						(e)Annual report
 (1)In generalNot later than January 31 of each year following a fiscal year in which activities under a program established under subsection (a) are carried out, the Secretary of Defense, in coordination with the Secretary of State, shall submit to the appropriate congressional committees a report on such activities under the program.
							(2)Matters to be included; 
 (2)by redesignating clauses (i) through (v) as subparagraphs (A) through (E), respectively; and (3)in paragraph (2) (as redesignated)—
 (A)in subparagraph (C) (as redesignated), by inserting or other government organizations after and security forces; (B)in subparagraph (D) (as redesignated), by adding at the end before the period the following: or chiefs of mission;
 (C)in subparagraph (E) (as redesignated), by adding at the end before the period the following: or how the activities support the chief of mission with responsibilities for the country in which the activities occurred; and
 (D)by adding at the end the following:  (F)A performance review of activities conducted during the previous year using metrics developed by the Chief of the National Guard Bureau..
 (f)DefinitionsSubsection (g) of such section is amended— (1)by redesignating paragraph (2) as paragraph (3);
 (2)by inserting after paragraph (1) the following:  (2)Core competenciesThe term core competencies of the National Guard or core competencies means military-to-military and military-to-civilian skills and capabilities of the National Guard that would contribute the purpose of the program established under subsection (a).
						; and
 (3)by adding at the end the following:  (4)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, and the Virgin Islands..
 (g)TerminationSuch section is further amended by striking subsection (i).  